ANSTEAD, Judge,
concurring in part and dissenting in part:
The appellants also claim that a special condition of their probation stating: “(9) You will live honorably at all times” is unconstitutionally vague and should be stricken. I agree. A probationer should be put on reasonable notice of any conduct prohibited during his term of probation. Almond v. State, 350 So.2d 811 (Fla. 4th DC A 1977); Morgan v. Foster, 208 Ga. 630, 68 S.E.2d 583 (1952). While I am in full agreement that everyone, generally, and probationers, in particular, should conduct themselves honorably, I believe that such a requirement is too broad and ambiguous to establish a clear guideline for the appellant’s conduct during probation. In its other provisions prohibiting violations of the law, restricting residency, etc., the order of probation more than adequately sets objective standards of conduct for the probationer. In contrast, the special provision is nothing more than a vague catch-all which is subject to varying interpretations depending on the subjective moral code of the individual.